NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MARCUS BROWN, DOC# H18395,                    )
                                              )
              Appellant,                      )
                                              )
v.                                            )
                                              )      Case No. 2D17-3717
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County, Jalal Harb, Judge.



PER CURIAM.


              Affirmed.



LaROSE, C.J., and SILBERMAN and SLEET, JJ., Concur.